                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               November 13, 2018
                          UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                      §
                                              §
VS.                                           §   MAG. JUDGE NO. 2:18-MJ-4969
                                              §
NOE SORIA-RODRIGUEZ                           §

 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

       A detention hearing has been held in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f). Detention of the defendant pending trial in this case is necessary

because there is a serious risk that the defendant will not appear.

       The evidence against the defendant meets the probable cause standard and the

weight of the evidence is strong. The defendant is a citizen of Mexico with limited ties to

the United States. At the time of the commission of this offense, the defendant only had

temporary status to be in the United States. There is currently an immigration detainer on

the defendant. If convicted the defendant faces deportation. The defendant is ordered

detained pending trial.

       The defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The defendant shall be afforded a reasonable opportunity for private consultation

with defense counsel. On order of a court of the United States or on request of an

attorney for the Government, the person in charge of the corrections facility shall deliver

1/2
the defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.

      ORDERED this 13th day of November 2018.


                                       ___________________________________
                                                    Jason B. Libby
                                             United States Magistrate Judge




2/2
